MEMORANDUM **
Antonina Krijanovskaja petitions for review of the decision of the Board of Immigration Appeals (BIA) affirming an immigration judge’s (IJ) denial of her application for asylum. We focus our review on the IJ’s decision because the BIA explicitly adopted the IJ’s decision. See Popova v. INS, 273 F.3d 1251, 1257 (9th Cir.2001). The BIA’s decision must be reversed if the evidence would compel a reasonable factfinder to conclude that the requisite persecution or fear has been demonstrated. See Salazar-Paucar v. INS, 281 F.3d 1069, 1073 (9th Cir.2002), amended by, No. 99-71306, 2002 WL 927124, at *1 (9th Cir. May 9, 2002). Because the IJ failed to make an adverse credibility finding, the petitioner’s testimony is accepted as true. See id.
Ms. Krijanovskaja testified that she was threatened and physically assaulted on several occasions because of her Jewish identity. On one occasion, two men grabbed her by her arms, pushed her so that she hit her head on the ground, tied her arms behind her back, and drew a yellow Star of David on her vest. On another occasion, three men attacked her near the entrance to her apartment building. One of these men grabbed her dress, pushed her, and specifically referred to her Jewish identity in his verbal threats. On yet another occasion, during which the petitioner and her friends were attacked near a synagogue, police officers were in the vicinity of the attack but did not intervene.
Because Ms. Krijanovskaja established past persecution, she is entitled to a presumption of a well-founded fear of future persecution. Cordon-Garcia v. INS, 204 F.3d 985, 992 (9th Cir.2000). The INS may rebut the presumption by showing that conditions in the petitioner’s home country have changed so that fear of persecution is no longer reasonable. Sala*598zar-Paucar, 281 F.3d at 1073-74. On this record, the government did not satisfy its burden in the face of the presumption. Rather, this record shows that persecution of Jews was ongoing in the Ukraine at the time of the hearing and that the government was unable or unwilling to stop it. See Korablina v. INS, 158 F.3d 1038, 1046 (9th Cir.1998) (holding that the record showed continuing violence against Jews in the Ukraine). In addition, the petitioner produced evidence of specific threats directed at her which support a reasonable fear of future persecution. See id. at 1074. The petitioner is, therefore, eligible for asylum.
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.